DETAILED ACTION
This is responsive to the RCE filed 18 October 2021.
Claims 1-3, 5-7, 13-15, 17-23 and 25-29 remain pending and are considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-3, 5-7, 13-15, 17-23 and 25-29 have been considered but are moot in view of the new grounds of rejections herein below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-7, 13-15, 17-23 and 25-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 in lines 20-21 recites the limitation “wherein an expanded form of the at least one word is different than an expanded form of the at least one synonym word” which was not disclosed in the original specification. Applicant points to paragraphs [0026], [0033] and [0034] as providing support for the limitation. However, neither these paragraphs nor any other discloses wherein an expanded form of the at least one word is different than an expanded form of the at least one synonym word.
Claims 13 and 21 suffer from the same deficiency and are likewise rejected. The dependent claims are rejected for depending upon a rejected claim without providing a remedy.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-7, 13, 15, 17-21, 23 and 25-29 are rejected under 35 U.S.C. 103 as being unpatentable over Shpalter et al. (US PGPub 2010/0332214) in view of Abou Mahmoud et al. (US PGPub 2017/0147559).
Claim 21:
Shpalter discloses a method comprising: 
receiving audio corresponding to media content; converting the audio to text (“text transcribed from some or all of the spoken or heard speech on file 103”, [0042]); 
parsing the text into one or more first text chunks in a first language according to one or more subtitle parameters (“dividing a display of text of a segment of the series of segments into a series of subtitle display lines if a number of characters in a transcribed text of the segment exceeds a number of characters that are suitable for display on a single line”, [0003], see also [0060]); 
performing a first language translation, via a language translating system, of the one or more first text chunks in the first language to one or more second text chunks in a second language (“The transcribed text entry may be translated into one or more languages”, [0047]); 
determining that a particular text chunk of the one or more second text chunks does not comply with the one or more subtitle parameters; in response to determining that the particular text chunk of the one or more second text chunks does not comply with the one or more subtitle parameters, generating a modified particular text chunk (“A comparison may be made between such maximum number of characters or words that is suitable against the actual number of characters that are presented during such segment to determine whether the actual number exceeds the suitable or pre-defined number. In block 702, if the actual number exceeds the number that is suitable, then one or more the following may be performed: adding a line of subtitle text to the display, using contractions or abbreviations to reduce the number of words or letters, splitting the text into two displays, or taking other actions”, [0077]); and 
outputting the one or more second text chunks, including the modified particular text chunk, to a display device for display as one or more subtitles (“a series of text entries for one or more of the languages into which the text of a video are translated may be shown in synchronized time with the appearance of the video to the user, so that the user may view the translation in subtitles that match the timing of the spoken or viewed text in the video file”, [0054]) at one or more times corresponding to one or more time codes associated with the one or more first text chunks (“Another entry in file 105 may store chronological data about or associated with the text entry. Such chronological data may for example follow a time line of the video clip in file 105 from which the text entry was transcribed”, [0046]).
Shpalter does not explicitly disclose generating the modified particular text chunk by replacing at least one word of the particular text chunk with at least one synonym word, wherein an expanded form of the at least one word is different than an expanded form of the at least one synonym word.
In a similar translation method generating a modified particular text chunk, Abou Mahmoud discloses generating the modified particular text chunk by replacing at least one word of the particular text chunk with at least one synonym word (“replacing one or more terms in the translated content with synonyms”, [0008]).

Claim 23:
Shpalter in view of Abou Mahmoud discloses the method of claim 21, further comprising modifying the particular text chunk by contracting the particular text chunk (Shpalter “using contractions or abbreviations to reduce the number of words or letters”, [0077]).
Claim 25:
Shpalter in view of Abou Mahmoud discloses the method of claim 21, wherein the one or more subtitle parameters comprise a spacing requirement for display of the one or more second text chunks on the display device (Shpalter, [0060]).
Claim 26:
Shpalter in view of Abou Mahmoud discloses the method of claim 21, wherein the one or more subtitle parameters comprise a timing requirement for display of the one or more second text chunks on the display device (Shpalter, [0061]).
Claim 28:
Shpalter in view of Abou Mahmoud discloses the method of claim 21, wherein replacing the at least one word of the particular text chunk with the at least one synonym word includes performing a second language translation of at least one text 
Claims 1, 3, 6-7 and 27:
Shpalter discloses one or more non-transitory computer-readable media storing instructions that, when executed by one or more processors (Shpalter, [0039]), cause the one or more processors to perform the steps of process claims 21, 23, 25-26 and 28 respectively.
Claim 5:
Shpalter in view of Abou Mahmoud discloses the one or more non-transitory computer-readable media of claim 1, wherein the one or more processors are further caused to automatically highlight the particular text chunk the display device (Shpalter “if the actual number exceeds the number that is suitable, then one or more the following may be performed: … using contractions or abbreviations to reduce the number of words or letters, splitting the text into two displays”, [0077]. Note that taking the listed actions on the text amount to highlighting the text, for example splitting the text into two displays highlights textual content in each split section). 
Claims 13, 15 and 18-19:
Shpalter in view of Abou Mahmoud discloses an apparatus (Shpalter, [0039]) comprising: 

Claim 17:
Shpalter in view of Abou Mahmoud discloses the apparatus of claim 13, wherein the processor is further configured to automatically highlight the particular text chunk of the display device (Shpalter, “if the actual number exceeds the number that is suitable, then one or more the following may be performed: … using contractions or abbreviations to reduce the number of words or letters, splitting the text into two displays”, [0077]. Note that taking the listed actions on the text amount to highlighting the text, for example splitting the text into two displays highlights textual content in each split section). 
Claim 20:
Shpalter in view of Abou Mahmoud discloses the apparatus of claim 13, wherein display of the one or more second text chunks as one or more subtitles is at one or more times corresponding to one or more time codes associated with the one or more first text chunks (Shpalter, [0054], see also [0046]).
Claim 29:
Shpalter in view of Abou Mahmoud discloses the one or more non-transitory computer-readable media of claim 27, wherein the second language translation comprises a machine translation of the at least one text chunk of the one or more first text chunks in the first language to the modified particular text chunk in the second language (Abou Mahmoud, [0008], see also Shpalter, [0077], note that expanding or The language translation system 100 may then retranslate the plurality of text chunks by expanding or contracting words within the translated text” in Applicant’s specification [0027]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 14 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Shpalter et al. (US PGPub 2010/0332214) in view of Abou Mahmoud et al. (US PGPub 2017/0147559) and Miyajima et al. (US PGPub 2014/0125558).
Claim 22:
Shpalter in view of Abou Mahmoud discloses the method of claim 21, but does not explicitly disclose modifying the particular text chunk by expanding the particular text chunk.
In a similar system modifying translation texts in order to fit them in a display region, Miyajima discloses modifying a particular translation text chunk by expanding the particular text chunk (“when the number of characters is remarkably reduced, and, with the same font size, there is a surplus region in the attention region, a font size of characters after translation may be displayed by being enlarged so as to fill the attention region”, [0097]).
It would have been obvious to one with ordinary skill in the art before the effective filing date to have combined the references to yield the predictable result of modifying Shpalter’s particular text chunk by expanding the particular chunk as disclosed by Miyajima in order to enlarge the particular chunk to fill a translation display region (see Miyajima, [0097]).
Claim 2:
Shpalter in view of Abou Mahmoud and Miyajima discloses one or more non-transitory computer-readable media storing instructions that, when executed by one or more processors (Shpalter, [0039]), cause the one or more processors to perform the steps of process claim 22 as shown above.
Claim 14:
Shpalter in view of Abou Mahmoud and Miyajima discloses an apparatus (Shpalter, [0039]) comprising: 
a memory storing instructions; and a processor that is coupled to the memory and, when executing the instructions (Shpalter, [0039]) is configured to perform the steps of process claim 22.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL G NEWAY whose telephone number is (571)270-1058. The examiner can normally be reached Monday-Friday 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL G NEWAY/Primary Examiner, Art Unit 2657